Case 1:19-cr-00506-REB Document 74 Filed 12/02/20 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00506-REB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

ROBERT LEWIS DEAR, JR.,

      Defendant.


               NOTICE OF INTENT NOT TO SEEK THE DEATH PENALTY


      The United States of America hereby notifies the Court and defendant ROBERT

LEWIS DEAR, JR. that it has elected not to seek the death penalty in this case.



Dated: December 2, 2020                        Respectfully submitted,

                                               JASON R. DUNN
                                               United States Attorney

                                               By: s/ Pegeen D. Rhyne
                                               Pegeen D. Rhyne
                                               Assistant U.S. Attorney
                                               U.S. Attorney’s Office
                                               1801 California Street, Suite 1600
                                               Denver, CO 80202
                                               Telephone: 303-454-0100
                                               Fax: 303-454-0406
                                               E-mail: Pegeen.Rhyne@usdoj.gov

                                               By: s/ Rajiv Mohan
                                               Rajiv Mohan
                                               Assistant U.S. Attorney


                                           1
Case 1:19-cr-00506-REB Document 74 Filed 12/02/20 USDC Colorado Page 2 of 3




                                        U.S. Attorney’s Office
                                        1801 California Street, Suite 1600
                                        Denver, CO 80202
                                        Telephone: 303-454-0100
                                        Fax: 303-454-0406
                                        E-mail: Rajiv.Mohan@usdoj.gov


                                        ERIC S. DREIBAND
                                        Assistant Attorney General
                                        Civil Rights Division
                                        U.S. Department of Justice

                                        By: s/ Mary J. Hahn
                                        Mary J. Hahn
                                        Trial Attorney
                                        Civil Rights Division, Criminal Section
                                        4 Constitution Square
                                        150 M Street, N.W./7.1108
                                        Washington, D.C. 20002
                                        Telephone: 202-305-0921
                                        Fax: 202-514-6588
                                        E-mail: Mary.Hahn@usdoj.gov




                                    2
Case 1:19-cr-00506-REB Document 74 Filed 12/02/20 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on December 2, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record in this case:

       Natalie Stricklin                  Natalie_Stricklin@fd.org
       Rick Williamson                    Rick_Williamson@fd.org
       Veronica Rossman                   Veronica_Rossman@fd.org
       Mark F. Fleming                    mark@markfleminglaw.com
       Andrea L. Luem                     Andrea@luemlaw.com



                                          s/ Kayla Keiter
                                          Legal Assistant for AUSA Pegeen D. Rhyne
                                          United States Attorney's Office
